DETAILED ACTION

This communication is in response to Application No. 17/707,698 filed on 3/29/2022.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/29/2022 and 6/8/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear whether the first capacity information is obtained after a first event or after a second event.  A clarification or correction is required. 

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeford et al. (hereinafter Wakeford)(US 2015/0011277) in view of McCoy et al. (hereinafter McCoy)(US 2013/0304584).
Regarding claims 1 and 11, Wakeford teaches as follows:
	a system for presenting an online game on client devices based on particular capabilities of the client devices, wherein the client devices include a first client device and a second client device (providing in-game capabilities to users 202 based on device information related to a client computing platform 140 (equivalent to applicant’s first and second client devices) used to interact with the virtual space of a game, according to an aspect of the invention. A given user may interact with the virtual space using a corresponding client computing platform 140, see, paragraph [0050] and figure 2), the system comprising one or more physical processors configured by machine-readable instructions to: 
obtain first capability information regarding a first set of capabilities of the first client device, wherein the first set of capabilities include one or more hardware-based device-specific capabilities of the first client device; obtain second capability information regarding a second set of capabilities of the second client device, wherein the second set of capabilities include one or more hardware-based device-specific capabilities of the second client device (client computing platform 140 may individually provide device information to server 120.  The device information may be provided as a device indicator that identifies or otherwise indicates the client computing platform, header information in data packets, and/or other information that identifies the client computing platform. Server may obtain the device information, see, paragraph [0050] and figure 2);
determine a first value of a first capability parameter based on the first capability information; determine a second value of a second capability parameter based on the second capability information (server may determine detailed device information based on the class information provided during the logon and lookup particular device information for the class of device in the user profile, see, paragraph [0052]); 
automatically make a selection, by the one or more physical processors, of one or more software-controllable game-specific settings that control presentations of the online game on the client devices, wherein the selection is based on both the first value of the first capability parameter and the second value of the second capability parameter (the in-game capabilities module 134 may be configured to determine in-game capabilities based on the device information. In-game capabilities may include, for example, a user role that the user may play (e.g., a front-line battle role, a healer role, a support role, etc.), in-game content that is available for use in the virtual space, a game level or scene available in the virtual space, and/or other capabilities related to the virtual space that may be made available to the user, see, paragraph [0033]); and 
present the online game on the first client device and on the second client device in accordance with the selection, wherein presenting the online game includes a first presentation of the online game on the first client device and a second presentation of the online game on the second client device, wherein the first presentation of the online game is controlled by the one or more software-controllable game-specific settings of the selection, and wherein the second presentation of the online game is controlled by the one or more software-controllable game-specific settings of the selection (the given user may prefer to play as a front-line battler rather than a support role. Thus, whenever the user accesses the virtual space using a device for which the front-line battler role capability is available, the capabilities assignment module may assign that role to the user, see, paragraph [0040]. Therefore, the server presents the online game environment as the role assigned to the user).
Wakeford teaches presenting an online game environment for the assigned role to the user but does not teach of modifying one or more software-controllable game-specific settings controlling presentations.
McCoy teaches as follows:
content source modules are typically electronic storage media that store electronic content, such as game content assets, that may be provided to user devices.  The game content assets may include video game data and the associated graphic data and sound data (see, paragraph [0029] and figure 1); and
the execution of the management application with the game application and the optimization data is implemented to provide game content assets to a user device and also maximize processing capabilities of the identified processing modules, as shown in step 736.  The effects of the optimization data may include, for example, a dynamic graphical component that is rendered with a lower resolution on a slower device in order to maximize the speed of the game, while that same dynamic graphical component may be rendered with a higher resolution on a faster device to maximize the quality of the graphics (see, paragraph [0091] and figure 7).
Therefore McCoy teaches of selecting game content based on user device functionality by providing modified game content assets which includes video game data and the associated graphic data and sound data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeford with McCoy to include modifying video game data and the associated graphic data (equivalent to applicant’s software-controllable game-specific settings) based on user device functionality in order to maximize user device capabilities.   
Regarding claims 2 and 12, Wakeford teaches as follows:
the users may participate in the instance of the virtual space by controlling one or more of the available user controlled elements in the virtual space. Control may be exercised through control inputs and/or commands input by the users through client computing platforms 140. The users may interact with each other through communications exchanged within the virtual space (see, paragraph [0024]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeford in view of McCoy to include selecting the software-controllable game-specific settings based on the device with lower capabilities in order to provide the same presentation for users playing together.
Regarding claims 3 and 13, Wakeford teaches as follows:
determine whether the first value of the first capability parameter has breached a first threshold value for the first capability parameter (the capabilities assignment module (136 in figure 1) may be configured to assign a given in-game capability to the user from among in-game capabilities that are available for the user, see, paragraph [0039]); and 
transmit the first value of the first capability parameter to the first client device (see, 816 in figure 8).
Regarding claims 4 and 14, Wakeford teaches as follows:
wherein the one or more physical processors are further configured to make a second determination whether the second value of the second capability parameter (interpreted as device capabilities of other identifier with different device capabilities, see, paragraph [0055] and figure 3) has breached a second threshold value (interpreted as device requirement per in-game capability) for the second capability parameter, and wherein the selection is further based on the second determination (see, paragraph [0057]-[0059] and figure 4).
Regarding claims 6 and 16, Wakeford teaches as follows:
wherein the selection is further based on a difference between the first value of the first capability parameter and the first threshold value, and a second difference between the second value of the second capability parameter and the second threshold value (the in-game capabilities module may determine custom in-game capabilities for the user by comparing device requirements of in-game capabilities (420 and 430 in figure 4) with abilities of a given device (320 in figure 3) based on corresponding device information, see, paragraph [0034] and [0060] and figures 3-5). 
Regarding claims 7 and 17, Wakeford teaches as follows:
wherein the first capability information is obtained intermittently, and wherein the first value of the first capability parameter is determined intermittently subsequent to the first set of capabilities of the first device being obtained intermittently (the in-game capabilities module may determine the in-game capabilities in real-time or near real-time (equivalent to applicant’s intermittently) such that changes in the device used by a user to interact with the virtual space may be accounted for, see, paragraph [0038]).
Regarding claims 8 and 16, Wakeford teaches as follows:
wherein the first capability information is obtained after a first event (interpreted as first change of user console device) completed in the online game by a first user associated with the first client device (see, paragraph [0038]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeford et al. (hereinafter Wakeford)(US 2015/0011277) in view of McCoy et al. (hereinafter McCoy)(US 2013/0304584), and further in view of Mattiuzzi et al. (hereinafter Mattiuzzi)(US 2010/0135544).
Regarding claims 5 and 15, Wakeford in view of McCoy teaches all limitations as presented above except for the weighted sum of the first threshold and the second threshold.
Mattiuzzi teaches as follows:
 	particularly determining the weighted sum of the components of the comparison result vector and comparing this results with a global threshold.  The global threshold can be determined by means of experimentation or as the normalized weighted sum of the thresholds for each of the primary characteristic parameters (see, paragraph [0187]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeford in view of McCoy with Mattiuzzi to include the normalized weighted sum of thresholds for each of the primary characteristic parameters as taught by Mattiuzzi in order to efficiently determine a global threshold value compared to. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeford et al. (hereinafter Wakeford)(US 2015/0011277) in view of McCoy et al. (hereinafter McCoy)(US 2013/0304584), and further in view of Kim (US 2014/0258474).
Regarding claims 10 and 20, Wakeford teaches as follows:
the device indicated by identifier 1 may be a laptop running the WINDOWS operating system and have characteristics indicating that the device runs an operating system that is version 8, has a display resolution of 2560x1440 (equivalent to applicant’s display capability), has 8 GB of RAM (equivalent to applicant’s graphic processing speed), and/or has other characteristics (see, paragraph [0055] and figure 3); and
a front line battle role may require a certain resolution, RAM, network connection speed (equivalent to applicant’s transmission speed), and/or other requirements that are different than the requirements of a healer role (see, paragraph [0058]).
Wakeford in view of McCoy does not teach of obtaining the remaining battery power.
Kim teaches as follows:
M2M service server may classify M2M devices having data dependency into a reference M2M device and a control M2M device.  In order to classify, M2M service server may collect device information (e.g., power source type and battery remaining level) from the M2M devices and uses the collected device information as classification criteria (see, paragraph [0063]).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakeford in view of McCoy with Kim to include collecting device information of battery remaining level from M2M devices as taught by Kim in order to efficiently classify the in-game capacity, as taught by Wakeford, based on the collected remaining battery level. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,730 (hereinafter Patent ‘730). Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘730 teaches as follows:

Applicant’s claims 1 and 11
Patent ‘730’s claim 1
A system for presenting an online game on client devices based on particular capabilities of the client devices, wherein the client devices include a first client device and a second client device, the system comprising one or more physical processors configured by machine-readable instructions to: 
A system for providing an online game on client devices based on capabilities of the client devices, wherein the client devices include a first client device and a second client device, the system comprising one or more physical processors configured by machine-readable instructions to: 

obtain first capability information regarding a first set of capabilities of the first client device, wherein the first set of capabilities include one or more hardware-based device-specific capabilities of the first client device; 

obtain first capability information regarding a first set of capabilities of the first client device, wherein the first set of capabilities includes at least one of processing power, graphics processing speed, display capability, transmission speed and remaining battery power of the first client device; 
obtain second capability information regarding a second set of capabilities of the second client device, wherein the second set of capabilities include one or more hardware-based device-specific capabilities of the second client device; 

obtain second capability information regarding a second set of capabilities of the second client device, wherein the second set of capabilities includes at least one of processing power, graphics processing speed, display capability, transmission speed and remaining battery power of the second client device; 
determine a first value of a first capability parameter based on the first capability information; 
determine a first value of a first capability parameter based on the first capability information; 
determine a second value of a second capability parameter based on the second capability information; 
determine a second value of a second capability parameter based on the second capability information; 
automatically make a selection, by the one or more physical processors, of one or more software-controllable game-specific settings that control presentations of the online game on the client devices, wherein the selection is based on both the first value of the first capability parameter and the second value of the second capability parameter; and 

automatically select, by the one or more physical processors, at least one of a frame rate for rendering the online game, a level of detail for rendering the online game, an audio quality for providing the online game, a level of graphic effects for implementation of the online game, and a level of physics effects for implementation of the online game, wherein the selection is based on both the first value of the first capability parameter and the second value of the second capability parameter; and 
present the online game on the first client device and on the second client device in accordance with the selection, wherein presenting the online game includes a first presentation of the online game on the first client device and a second presentation of the online game on the second client device, wherein the first presentation of the online game is controlled by the one or more software-controllable game-specific settings of the selection, and wherein the second presentation of the online game is controlled by the one or more software-controllable game-specific settings of the selection.
provide the online game on the first client device and on the second client device in accordance with the selection, wherein providing the online game includes at least one of rendering the online game at the selected frame rate, rendering the online game at the selected level of detail, providing the online game with the selected audio quality, implementing the online game with the selected level of graphics effects, and implementing the online game with the selected level of physics effects.


	Therefore, Patent ‘730 teaches all limitations of claims 1 and 11 because Applicant’s claims are a broadened version of Patent ‘730. 
Claims 2-10 and 12-20 are rejected for the dependency on the rejected claims 1 and 11 respectively as presented above.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,938,959 (hereinafter Patent ‘959). Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘959 teaches similar limitations as presented above.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,498,860 (hereinafter Patent ‘860). Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘860 teaches similar limitations as presented above.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,193,999 (hereinafter Patent ‘999). Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘999 teaches similar limitations as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 21, 2022